Citation Nr: 0808004	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected traumatic arthritis of the left knee with 
history of chip fracture and dislocation of the left patella.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied entitlement to a TDIU.  This 
matter further arises from a September 2005 rating decision 
that continued a 10 percent rating for chip fracture and 
dislocation of left patella.

The Board remanded the case in March 2006 for further 
development and readjudication.

In the veteran's substantive appeal received in November 
2005, he wrote that his left ankle was affected by his 
service-connected left knee and that his ankle became 
swollen.  The implied claim for service connection for a left 
ankle disability secondary to a service-connected left knee 
disability is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  Arthritis of the left knee is manifested by subjective 
complaints of pain and instability with clinical evidence of 
crepitus, tenderness on palpation, noncompensable limitation 
of motion, and arthritis.  

2.  The veteran is only service-connected for traumatic 
arthritis of the left knee, rated as noncompensable from July 
1, 1976, 10 percent disabling from July 31, 2002, 100 percent 
disabling under the provisions of 38 C.F.R. § 4.30 from 
November 4, 2004, and 10 percent disabling from November 1, 
2005.  

3.  The veteran's service-connected disability is not shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee with history of chip 
fracture and dislocation of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.56, 4.73, 3.159, 4.1, 4.2, 
4.71a, Diagnostic Codes (DCs) 5010-5003.  

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005, August 
2005, and May 2006; rating decisions in July 2005, September 
2005, and August 2007; and a statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in August 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Left knee disorder

The veteran seeks a disability rating higher than 10 percent 
for his service-connected left knee disability.  He contends 
that his disability is more severe than currently evaluated. 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In a November 1976 rating decision the veteran was granted 
service connection for chip fracture and dislocation of left 
patella which resulted from an athletic injury in service.  
The veteran had patella tenderness and laxity on the lateral 
side with a diagnosed impression of subluxation of the left 
patella.  The RO assigned a zero percent (noncompensable) 
rating under DC 5257 for evaluation of knee impairment.  The 
noncompensable rating was continued in a March 1987 rating 
decision.

In a March 2003 rating decision, based on x-ray evidence of 
degenerative changes within the knee, noncompensable 
limitation of flexion and no instability noted, the RO rated 
the disability under DC 5010 for traumatic arthritis and 
assigned a 10 percent rating.  

In a November 2004 rating decision, based on arthroscopic 
knee surgery in November 2004 the veteran was granted a 
temporary total rating for convalescence from November 2004 
with a 10 percent rating assigned effective January 1, 2005.  
In a July 2005 rating decision the temporary total rating was 
extended until March 1, 2005, and after that a 10 percent 
rating was assigned.

During the pending appeal, in an August 2007 rating decision 
the RO extended the temporary 100 percent rating to November 
1, 2005.  The 10 percent rating was restored effective 
November 1, 2005, for traumatic arthritis of the left knee, 
with history of chip fracture and dislocation of the left 
patella.  

At a VA examination in September 2005, the veteran complained 
of pain with flare-ups due to activity.  He was using 
medication for pain.  He complained of instability, locking 
and swelling.  He was using a crutch full time and wore a 
brace.  He was able to walk only 50 feet without severe pain.  
He was not employed at that time due to his knee.  He was 
trained in mechanic and tire work.  Clinical findings were 
mild swelling about his joint, mild patellofemoral pain with 
motion and a negative patellar grind test.  His knee was 
stable ligamentously.  Range of motion was from 5 degrees of 
extension to 110 degrees of flexion.  His strength was 5/5 
and sensation was normal.  There was normal gross alignment 
with evaluation.  There was progressive pain with repetitive 
range of motion.  There was no increasing fatigability or 
loss of range of motion.  X-rays showed early degenerative 
change in the left knee.  There were no fractures or 
dislocations.  The assessment was mild osteoarthritis of the 
left knee.  He was status post multiple arthroscopic 
surgeries and status post multiple injections.  His knee pain 
had continued since the early 1970s and progressed over time.  
The examiner opined that it was conceivable that pain could 
further limit function as described particularly after being 
on his feet all day.  The examiner found that it was not 
feasible, however, to attempt to express any additional 
limitation of motion as that could not be determined with any 
degree of medical certainty.  

VA outpatient treatment records show the veteran sought 
treatment for complaints of left knee pain.  He was 
interested in having a total knee replacement and although 
surgery for that was initially considered, after further 
consultation, medical approval for a left total knee 
replacement was denied.  

On examination in October 2005, range of motion was from 0 to 
110 degrees and he had no laxity to varus or valgus.  He had 
mild valgus deformity.  He had mild tenderness to palpation 
at the medial joint line.  He had positive retropatellar 
crepitus and positive patellar grind.  His extensor mechanism 
was intact.  He had negative Lachman's and negative 
McMurray's.  He was neurovascularly intact distally.  X-rays 
demonstrated mild to moderate tricompartmental 
osteoarthritis.  The assessment was left knee osteoarthritis.  
He was to be fitted for an unloader brace.  

In a December 2005 lay statement the veteran's spouse 
described that her husband was unable to work and the effect 
this had on their lives.  

On examination in February 2006, he ambulated with a crutch 
and had been unable to work.  Range of motion of the left 
knee was 0-110 degrees.  He had appreciable atrophy in his 
left thigh compared to the contralateral extremity.  He was 
tender to palpation predominantly around the medial and 
lateral aspects of his patellofemoral joint.  He was 
minimally tender about the medial and lateral joint lines.  
He had negative Lachman's and negative McMurray's.  He was 
neurovascularly intact distally.  X-rays revealed mild 
tricompartmental osteoarthritis, most pronounced in the 
patellofemoral joint.  The veteran reported that use of the 
unloader brace had helped his symptoms in the left knee.  

A progress note in March 2006 showed that the veteran had 
completed his physical therapy.  His pain level was still 
8/10 and he had severe grinding in his left knee.  

In April 2006, he was seen at a VA emergency room for left 
knee pain that was worse that day.  He stated that he usually 
went to the emergency room instead of his primary care 
provider because he had trouble getting appointments.  The 
diagnosis was left knee pain.  In May 2006 he had an abnormal 
gait and used an arm cane.  Minimal swelling of the left knee 
was noted.

A review of the medical record by a VA physician in June 2006 
noted the history of the veteran's left knee disability.  His 
left knee disability limited him to walking only 50 feet.  
The VA medical reviewer stated that the veteran's normal 
occupation was as a mechanic, although he was unable to 
perform this due to his knee pain.  

In May 2007, the veteran again expressed his desire for a 
left total knee replacement.  However, the doctor did not 
think this was a good option.  The doctor prescribed a new 
medication and the veteran was to be seen for follow-up in 
one year.  

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 10 percent is not shown.  

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2004).  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010 (2007).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003 (2007).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2007).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1995).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The medical records show that after termination of the 
temporary total rating on November 1, 2005, extension of the 
left knee is normal and the limitation of flexion of the left 
knee is noncompensable under DC 5260.  A rating of 10 percent 
is for application for degenerative changes established by x-
ray for a major joint when the limitation of motion of the 
joint involved, here confirmed by satisfactory evidence of 
painful motion, is noncompensable under the appropriate 
diagnostic code.  The veteran is currently in receipt of a 
ten percent rating for his left knee disorder which is the 
maximum available for a single joint with degenerative 
changes and with noncompensable limitation of motion under 
DCs 5010-5003.  

The Board finds that an increased rating pursuant to §§ 4.40, 
4.59 is not for application in this case because as any 
functional loss experienced by the veteran is encompassed by 
the current 10 percent rating assigned under DC 5010.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  In this case, although the veteran 
occasionally complained of instability of the left knee, he 
is not evaluated under DC 5257.  The objective evidence of 
record does not demonstrate findings to warrant a compensable 
rating for instability of the knee, because the evidence does 
not show slight recurrent lateral instability of the knee.

The veteran's range of motion has been shown at worst to be 
from 5 degrees to 110 degrees.  Neither of those findings 
warrants the assignment of a compensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  Therefore, the Board 
finds that the assignment of compensable ratings for either 
or both of limitation of flexion and limitation of extension 
is not warranted.  

However, with X-ray evidence of arthritis and a 
noncompensable level of limitation of motion, a 10 percent 
rating but not higher, can be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The evidence does not show ankylosis, recurrent lateral 
instablity or subluxation, genu recurvatum, impairment of the 
semilunar cartilage, or impairment of the fibia or tibula, 
that would warrant a higher rating.  38 C.F.R. § 4.71a.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
evaluation of a knee disability, but findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment beyond that 
contemplated in the assigned evaluation.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent evaluation for arthritis of 
the left knee adequately reflects the clinically established 
impairment experienced by the veteran.  The veteran's 
symptoms remained constant throughout the course of the 
period on appeal, other than during the period of a temporary 
total evaluation from November 2004 to November 1, 2005, and 
as such a staged rating is not warranted.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the evidence preponderates against the claim for 
an increased rating for the veteran's service-connected left 
knee disability, the claim must be denied.  38 U.S.C.A. § 
5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

The veteran contends that he is entitled to individual 
unemployability due to the severity of his service-connected 
left knee disability.

In his application for a TDIU received in February 2005, the 
veteran stated that his service-connected left knee prevented 
him from securing or following any substantially gainful 
occupation.  He became too disabled to work in July 2004 and 
that was the date he last worked full time.  He had 
previously worked as a laborer, machine operator and 
carpenter.  He had not tried to obtain employment since his 
last job.  He had completed two years of college and denied 
having had any education and training since he became too 
disabled to work.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b). 

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give full consideration to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15.  The 
Board must consider the effects of the veteran's service-
connected disability in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409 (1992).

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

After review of the evidence of record, the Board finds that 
entitlement to a TDIU is not established.

The veteran's only service-connected disability is traumatic 
arthritis of the left knee rated as noncompensable from July 
1, 1976; 10 percent disabling from July 31, 2002; 100 percent 
disabling under the provisions of 38 C.F.R. § 4.30 from 
November 4, 2004; and 10 percent disabling from November 1, 
2005.  As discussed above, based on the evidence of record, a 
rating in excess of 10 percent is not established for his 
service-connected left knee disability.  The veteran's rating 
does not meet the minimum percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  The rating board did not refer 
this case for extra-schedular consideration.

The veteran had arthroscopic surgery on his left knee in 
November 2004 and was in receipt of a temporary total rating 
until November 1, 2005.  When evaluated in September 2005, 
the assessment was mild osteoarthritis of the left knee.  He 
had had multiple surgeries.  He was trained in mechanic and 
tire work.  The veteran stated that the pain was limiting him 
from working at his job.  

VA outpatient treatment records show that the veteran seeks 
periodic treatment for his left knee pain and other 
nonservice-connected disabilities.  The records do not show 
that the veteran was unemployable due solely to his service-
connected left knee disability.

A VA doctor reviewed the veteran's claims file in June 2006 
and noted the history of the veteran's left knee disability.  
His left knee disability limited him to walking only 50 feet.  
The VA medical reviewer found that the veteran's normal 
occupation was as a mechanic, although he was unable to 
perform this due to his knee pain.  There was no finding that 
the service-connected left knee disability interfered with 
all types o employment.

The veteran was denied Social Security Administration (SSA) 
benefits in June 2006 as he was found not disabled.  The 
rationale noted that his physical examination was essentially 
within normal limits; however, he was found to have some 
restrictions with regard to his physical impairments.  Those 
restrictions, however, did not preclude gainful activity.  
The records indicate that the veteran had capacity for other 
work and should adjust to other work.  The primary diagnosis 
was status post arthroscopy of the left knee, with other 
diagnosed nonservice-connected disabilities shown as 
secondary and other alleged impairment.  The veteran was not 
found unemployable by the SSA based on his service-connected 
left knee disability and other nonservice-connected 
disabilities.  Thus, these SSA records do not show that the 
veteran was unemployable due only to his service-connected 
left knee disability.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected left knee disability do not preclude his 
performance of substantially gainful employment.  The 
evidence indicates that the veteran's service connected left 
knee disorder limits him from doing his previous work as a 
mechanic and possibly physical labor.  However, there did not 
seem to be a contraindication to him performing work that did 
not require mobility.  The evidence does not show that the 
veteran is precluded from sedentery employment by his 
service-connected disability. 

While the veteran may believe that his service-connected 
disability prevents him from working, as a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to provide a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
finds that the evidence in this case does not support the 
veteran's assertions.

The veteran asserts that he is unemployable due to his left 
knee disability, but there is no indication that his left 
knee disability precludes him from all gainful employment.  
The Board therefore concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned disability evaluation of 10 
percent, the preponderance of the evidence is against his 
claim.  

Accordingly, the Board finds that the preponderance of the 
competent and persuasive evidence supports a finding that the 
veteran is not precluded from securing and maintaining 
gainful employment solely by reason of his service-connected 
left knee disability.  There is no objective evidence that 
the veteran's service-connected left knee disability alone 
prevents him from securing and following any type 
substantially gainful employment.  As the preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected traumatic arthritis of the left knee 
with history of chip fracture and dislocation of left patella 
is denied.  

Entitlement to a TDIU is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


